                        Case 18-10248-MFW               Doc 1488        Filed 03/29/19        Page 1 of 5



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         THE BON-TON STORES, INC., et al.,1                           Case No. 18-10248 (MFW)

                                            Debtors.                  (Jointly Administered)

                                                                      Ref. Docket Nos. 1280 & 1436

                          ORDER DISMISSING THE DEBTORS’ CHAPTER 11 CASES

                          Pursuant to the Debtors’ Motion for Entry of an Order (I) Dismissing the

         Debtors’ Chapter 11 Cases; (II) Establishing Procedures With Respect to Final Fee

         Applications; (III) Directing the Debtor Entities to be Dissolved; and (IV) Granting Related

         Relief [D.I. 1280] (the “Motion”)2, filed on January 10, 2019, (ii) that certain initial Order

         granting the Motion, entered on February 1, 2019 [D.I. 1436], and (iii) the Certification of

         Counsel and Request for Entry of an Order Dismissing the Chapter 11 Cases, filed on March 29,

         2019, it is hereby

         ORDERED, ADJUDGED AND DECREED THAT:

                         1.        The Motion is GRANTED as set forth herein.

                         2.        All objections to the Motion or the relief requested therein that have not

         been withdrawn, waived, or settled, and all reservations of rights included therein, are overruled

         on the merits and denied with prejudice.




         1
                   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The
         Bon-Ton Giftco, LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC
         (5548); Bonstores Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two, LLC
         (8775); and Bonstores Realty Two, LLC (9075). The mailing address for the above-captioned Debtors is P.O. Box
         20159, York, Pennsylvania 17402.
         2
                  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
01:24302990.1
                      Case 18-10248-MFW           Doc 1488      Filed 03/29/19     Page 2 of 5



                       3.       Pursuant to sections 1112(b) and 305(a) of the Bankruptcy Code, each of

         the Chapter 11 Cases are dismissed effective as of the entry of this Order.

                       4.       Notwithstanding anything to the contrary, including, without limitation,

         section 349 of the Bankruptcy Code, all prior orders, releases, stipulations, settlements, rulings,

         orders and judgments of this Court made during the course of the Chapter 11 Cases and any

         related adversary proceedings, including, without limitation, the Sale Order, the Agency

         Agreement approved thereby, and the Final DIP Order, shall remain in full force and effect, shall

         be unaffected by the dismissal of the Chapter 11 Cases, and are specifically preserved for

         purposes of finality of judgment and res judicata; provided, further, that the Purchaser’s and

         Debtors’ obligations, if any, under the Sale Order and the Agency Agreement shall survive

         dismissal of these Chapter 11 Cases.

                       5.       Each of the Professional’s retentions by the Debtors’ estates is terminated,

         effective immediately, without the need for further action on the part of this Court, the Debtors,

         or such firms, provided, however, that such firms are authorized to effectuate the dissolution of

         each Debtor entity as contemplated herein.

                       6.       The Purchaser or its designees shall be authorized to deposit, into their

         bank or other accounts, any checks that are payable to the Debtors and that constitute Assets or

         proceeds of Assets designated by the Purchaser on or before the Designation Rights Termination

         Date.

                       7.       For the avoidance of doubt, the Debtors will not destroy, abandon or

         otherwise dispose of any documents related to the Carson Pirie Scott Pension Plan.

                       8.       Upon entry of this Order, Prime Clerk LLC (“Prime Clerk”), as the

         Debtors’ claims and noticing agent, is relieved of its responsibilities as the Debtors’ claims and


01:24302990.1


                                                          2
                      Case 18-10248-MFW           Doc 1488      Filed 03/29/19     Page 3 of 5



         noticing agent in these Chapter 11 Cases; provided that Prime Clerk shall provide the services

         described in this paragraph and shall be entitled to payment and reimbursement of its fees and

         costs from and against any prepetition retainer provided to Prime Clerk in connection with these

         Chapter 11 Cases or, to the extent such retainer has been exhausted, the Professional Fee Reserve

         as appropriate. In accordance with Local Rule 2002-1(f)(ix), within fourteen (14) days of the

         entry of this Order, Prime Clerk shall (a) forward to the Clerk of the Court an electronic version

         of all imaged claims, (b) upload the creditor mailing list into CM/ECF, (c) docket a combined

         final claims register containing claims against each Debtor, and (d) box and transport all original

         claims to the Philadelphia Federal Records Center, 14700 Townsend Road, Philadelphia,

         Pennsylvania 19154 and docket a completed SF-135 Form indicating the accession and location

         numbers of the archived claims.

                       9.       Without the need for further action on the part of this Court and without

         the need for further corporate action or action of the board of directors of the Debtors, the

         Debtors are authorized to dissolve their corporate entities in accordance with applicable state

         law, and the Debtors shall not be required to pay any taxes or fees to cause such dissolution. Any

         officer or other authorized representative of the Debtors is authorized to execute and file on

         behalf of the Debtors all documents necessary and proper to effectuate and consummate the

         dissolution of the Debtors in accordance with applicable law. This Order, and dismissal of the

         Debtors’ Chapter 11 Cases, shall not prejudice any rights of Wisconsin Mall Properties, LLC

         (“Wisconsin Mall”) with respect to any dissolution of the Debtors, including to object to or

         oppose such dissolution in accordance with applicable state law.

                       10.      Notwithstanding anything to the contrary, this Order is without prejudice

         to litigation commenced by Wisconsin Mall before the Petition Date and currently pending


01:24302990.1


                                                          3
                      Case 18-10248-MFW          Doc 1488     Filed 03/29/19     Page 4 of 5



         against the Debtors, including Wisconsin Mall’s rights to continue such litigation in accordance

         with applicable law upon entry of this Order, and the Debtors’ rights with respect thereto are

         fully reserved.

                       11.     Notwithstanding anything herein to the contrary, all of Comenity Bank’s

         (“Comenity”) rights and obligations in paragraph 67 of the Sale Order [D.I. 632] survive

         dismissal of these Chapter 11 Cases, except as specifically modified below. Purchaser and/or

         Purchaser’s designee, BTD Residue Assets Liquidation Holdings, LLC (collectively, the “BT

         Purchaser”) shall receive possession (but not ownership) of the documents in the Debtors’

         possession which refer or relate to the Private Label Agreement (as defined in the Sale Order),

         whether in hard copy or electronic form, including private label credit card transaction records

         (collectively, the “Comenity Documents”). BT Purchaser shall: (a) continue to preserve and

         provide Comenity with access to the Debtors’ records related to credit transactions as provided in

         the Private Label Agreement; and (b) not use and shall maintain the confidentiality of the Private

         Label Agreement and the Comenity Documents in accordance with clause (viii) of paragraph 67

         of the Sale Order. Comenity shall have the right to acquire, take possession or arrange and cause

         the transfer of the Comenity Documents, by any means reasonably satisfactory to Comenity and

         the BT Purchaser or by paying the BT Purchaser the reasonable, actual costs to effect that

         transfer, and BT Purchaser and Comenity agree to work in good faith to determine those costs.

         In the event that the BT Purchaser seeks to destroy and not retain any copies of the Comenity

         Documents, the BT Purchaser shall provide Comenity with thirty (30) days written notice. If

         Comenity does not object to such destruction or does not exercise the right to acquire the

         Comenity Documents within such 30-day period, the BT Purchaser shall destroy (and not retain




01:24302990.1


                                                         4
                      Case 18-10248-MFW           Doc 1488      Filed 03/29/19      Page 5 of 5



         any copies) of the Comenity Documents; provided, however, that the BT Purchaser shall not

         seek to destroy the Comenity Documents prior to October 1, 2019.

                       12.      The Debtors are hereby authorized and empowered to take any and all

         steps necessary and appropriate to effectuate the terms of this Order.

                       13.      To the extent applicable, the 14-day stay to effectiveness of this Order

         provided by Bankruptcy Rule 6004(h) is waived and this Order shall be effective and enforceable

         immediately upon entry.

                       14.      Notwithstanding the dismissal of the Chapter 11 Cases, this Court shall

         retain jurisdiction with respect to any matters, claims, rights or disputes arising from or related to

         the implementation, interpretation, or enforcement of this or any other Order of this Court,

         including this Order, entered in the Chapter 11 Cases.




01:24302990.1   Dated: March 29th, 2019
                Wilmington, Delaware                             MARY F. WALRATH
                                                                 UNITED STATES BANKRUPTCY JUDGE
                                                           5
